Citation Nr: 9932305	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-05 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status post fracture of the right hip.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran had active service from April 1951 to April 1955.

The veteran has been granted nonservice-connected pension 
benefits with special monthly pension based on the need for 
aid and attendance of another person since August 1996.  The 
disabilities accounting for the grant are subarachnoid 
hemorrhage, rated as 100 percent disabling; and diabetes 
mellitus, rated as 20 percent disabling.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
compensation benefits for the veteran's status post fracture 
of the right hip pursuant to the criteria of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  The RO assigned a 100 
percent evaluation from February 4, 1997, reduced to 30 
percent effective June 1, 1997.  

The veteran's wife testified at a hearing at the RO before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) in August 1999, of which a transcript is of record.  
[Tr.]  The veteran and their daughter were also present; 
however, neither testified.  

The current appellate issue was clarified at that time; other 
issues raised by the veteran during the course of the current 
appeal to include the nature of payments for the 100 percent 
rating, etc., are not part of the current review.


FINDINGS OF FACT

1.  The veteran's right hip disability is manifested by well 
healed fracture with screws in place and generally marked 
right hip disability but no sign of additional flail joint or 
significant functional loss due to pain or other pathology; 
any sustained weight-bearing and similar limitations are 
predominantly due to unrelated factors.

2.  The veteran's 2" right hip surgical scar was demonstrably 
tender on last VA orthopedic evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post fracture of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (1999).

2.  A separate 10 percent evaluation is warranted for a 
tender and painful scar at the right hip surgical site.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 

Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  When a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must be considered, and the examination(s) upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Court also has held that once degenerative arthritis is 
established by X-ray evidence, there are three circumstances 
under which compensation may be available for service-
connected degenerative changes.  However, when arthritis has 
not been established by X-rays, these criteria are 
technically inapplicable including reading the Codes in 
conjunction with 38 C.F.R. § 4.59 and  4.40, which relate to 
pain in the musculoskeletal system.  
Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in."  Hicks 
v. Brown, 8 Vet. App. 417 (1995). 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Plate II of 38 C.F.R. § 4.71 notes normal range of motion of 
the hip as 0 to 125 degrees on hip flexion and 0 to 45 
degrees on hip abduction.  

A hip disability may be rated on the basis of limitation of 
flexion of a thigh under diagnostic code 5252.  A 10 percent 
rating is assignable for flexion limited to 45 degrees; a 20 
percent rating is assignable when flexion is limited to 30 
degrees; 30 percent is assignable when flexion is limited to 
20 degrees; and a 40 percent rating is assignable when 
flexion is limited to 10 degrees under Diagnostic Code 5252. 

Another possible code might be that provided for limitation 
of the thigh on extension to 5 degrees which is ratable as 10 
percent disabling under Diagnostic Code 5251.  

If there is ankylosis of the hip, a rating is assignable from 
60 percent for favorable, and higher ratings for intermediate 
or unfavorable ankylosis under Diagnostic Code 5250.

When there is limitation of rotation of the thigh with 
inability to toe-out more than 15 degrees, the affected leg 
is rated as 10 percent disabling.  When there is limitation 
of adduction of the thigh, with inability to cross legs, a 10 
percent rating is assignable; and when there is limitation of 
abduction of the thigh, with motion lost beyond 10 degrees, a 
20 percent rating is assignable under Diagnostic Code 5253.

A flail hip joint is ratable as 80 percent disabling under 
Code 5254.

For evaluation of femur impairment, when there is malunion of 
the femur with slight hip disability, a 10 percent rating is 
assignable under Diagnostic Code 5255; or 20 percent for 
moderate hip disability; or 30 percent for marked hip 
disability, under Diagnostic Code 5255.  Under that same 
Code, if there is fracture of the surgical neck with false 
joint, a 60 percent rating is assignable.  Or if there is 
fracture of the shaft of the anatomical neck of the femur, 
with nonunion, without loose motion, weight-bearing preserved 
with the aid of a brace, a 60 percent rating is assignable, 
or with nonunion, with loose motion (spiral or oblique 
fracture), an 80 percent rating is assignable.

A 10 percent evaluation may be assigned for a scar that is 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803.

A 10 percent evaluation may be assigned for a scar that is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804.

Other scars may be rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic 7805.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  




The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

According to VA clinical reports, prior to 1996, the veteran 
had a history of insulin dependent diabetes, hypertension, 
depression and a mild, right-sided hemiparesis.

In July 1996, the veteran was walking and experienced a 
syncopal episode at which time he fell and hit his head.  His 
skull was found to be fractured and he had other symptoms.  
He was admitted to a private facility.

The veteran was transferred to a VA hospital in  February 
1997.  On admission, he was noted to have partial ankylosis 
of the left elbow, mild right-sided weakness, weakness on his 
left side and mild incoordination with mild left facial 
weakness.  

It was felt that the syncopal episode had been a right 
frontoparietal intracranial hemorrhage.  At VA, the veteran 
underwent ventriculostomy, tracheotomy and PEG placement, and 
thereafter, treatment for a left pleural effusion and 
aspiration pneumonia.  Soon after admission, he tried to get 
out of bed, and fell and broke his right hip, which required 
open reduction, internal fixation with placement of pinning 
surgery.  

It is the residual impairment from that fall and hip fracture 
for which the veteran is now compensated pursuant to 38 
U.S.C.A. § 1151, and about which this appeal was initiated.   

Several days after hip surgery, the veteran was started on 
various therapy regimens.  During this period, he required 
assistance for a number of daily functions, and was 
identified as having "severe cognitive deficits", as noted on 
the summary report of that care from February to March 1997.  
His mental impairments included deficiencies in orientation, 
psychomotor speech, divided attention span, mental control, 
mental calculation ability, repetition, social judgment, 
verbal abstract reasoning, visual contraction ability, 
impairment in visual and learning skill deficits.  None of 
these were shown as being due to the right hip fracture.  

Within a week, he was able to roll his wheelchair about 150 
feet, but needed supervision for safety reasons.  He remained 
dependent for assistance in numerous functions due to his 
general disablement.  He was transferred to the state 
veterans home on March 19, 1997, at which time he still 
needed to be on nonweight bearing status at the right lower 
limb for the hip fracture.  Full weight bearing was scheduled 
for 4 weeks.  

On VA examination in November 1997, records from the state 
facility were brought by the veteran's family to the 
examination, and reviewed.  The history of his syncopal 
episode leading to hospitalization and the fall and fractured 
right hip and surgery were noted.  Currently, it was said 
that he had pain and stiffness in his right hip.  Treatment 
had included surgery as well as physical therapy.  

The examiner noted that the veteran had flare-ups once a week 
that would last for 2 hours.  It was noted that walking 
precipitated the pain and Tylenol decreased it.  The veteran 
was unable to walk or stand during periods of flare-ups.  He 
used a walker for short distances.  He could not stand for 
any length of time nor bend.  

On examination, the right hip flexion was to 100 degrees; 
extension was to 10 degrees; abduction was to 15 degrees; and 
adduction was to 20 degrees.  The pain started at the right 
hip flexion at 90 degrees and abduction at 10 degrees.

In addition to being unable to stand during flare-ups, the 
examiner noted that there was a 2" long healed surgical scar 
on the lateral aspect of the right thigh with "moderate 
tenderness".  

The veteran was able to walk a few steps with moderate 
assistance.  He could not bear full weight on the right hip 
and loose motion was noted at the right hip.  His right leg 
was 1" shorter than the left lower extremity.  

Range of motion was extension to 10 degrees, abduction to 15 
degrees, adduction to 20 degrees.  Diagnosis was arthralgia 
of the right hip secondary to healed fracture of the femoral 
neck with internal fixation by screws.

On VA [aid and attendance] examination in August 1998, it was 
noted that the veteran was living in a nursing home, needed 
help 24 hours a day, and needed aid for protecting himself, 
his finances and many other activities.  It was reported that 
he did not leave the nursing home unless his wife took him 
out.  He was in the wheelchair and was unable to walk, but 
was able to sit and stand for a short time.  The examiner 
noted that he was able to stand with the help of a walker but 
was very unstable.  

On examination of the right hip, there was post surgical 
fixation without evidence of contractures of knee or ankle.  
Range of motion was said to be "functional".  For weight-
bearing, he was unable to stand by himself and needed someone 
else.  

Balance was not good.  Wheelchair propulsion was functional 
with both arms, but otherwise, standing propulsion was very 
much hindered as was his gait.  His spine and trunk were 
within normal limits but with a lot of deconditioning.  
Diagnosis, in pertinent part, was right hip fracture with 
pinning [in addition to unrelated left elbow dislocation with 
marked motor deficits in both the joints and bilateral 
shoulders with limited flexion and rotation).  He was also 
noted to have mild to moderate frozen shoulder syndrome, 
emphysema with chronic obstructive pulmonary disease (COPD) 
with hindrance of his activities of daily living, and 
insulin-dependent diabetes mellitus.

On the VA examination to determine the veteran's overall 
ability to function in August 1998, the examiner described 
his upper extremity difficulties to include his left elbow 
and forearm in which there was little if any movement 
hindering his daily activities "markedly".  As for his lower 
extremities, it was noted that he was functional on the right 
with hip flexion to approximately 90 degrees and coming to 
standing, it was about 5 degrees of flexion and nil 
extension.  Hip abduction was to 20 degrees and abduction was 
to neutral.  Knee movement was to 120 degrees bilaterally in 
the ankle movements with 15 degrees dorsiflexion and 30 
degrees plantar flexion.  

The examiner opined that on the whole, the veteran's 
functional impairment was moderately severe including because 
of his prior head injury which played a role in his 
conditions (as well as the other conditions such as COPD, 
etc.).  It was recommended that he keep his dressings dry and 
intact, to avoid excessive ambulation, and he was to ice and 
elevated his right foot when at rest.  He was to wear 
surgical shoes at all times when ambulating.

At the personal hearing in August 1999, the veteran's wife 
testified that he had been in the nursing home for about 2 
1/2 years, since about 4 weeks after his right hip fracture.  
Tr. at 2.  She contended that the right hip fracture was the 
primary reason he was placed in the nursing home, and that 
although he tried, he was unable to stand up and walk on his 
own.  Tr. at 2-3.  She further stated that he seemed to have 
a fear that he would fall again.  Tr. at 3-4.  

For the most part the veteran used a wheelchair, and could 
not use the walker or crutches very well.  Tr. at 4, 8.  She 
acknowledged that the last X-rays had shown the right hip to 
be healed, with 4 screws in place.  Tr. at 4.  She indicated 
that she felt that the 30 percent he was receiving for the 
hip did not compensate him for the impairment it had caused.  
Tr. at 4-6.  She further indicated that he said he had pain 
in the right hip about 2-3 times a week.  Tr. at 7.  He had 
not been able to do therapy and was given only Tylenol for 
the hip pain which seemed to work.  Tr. at 8-10.  

Analysis

Initially, the Board would note that the current appellate 
issue relates to the rating following the grant by the RO 
pursuant to the provisions of 38 U.S.C.A. § 1151, and as 
such, is potentially subject to "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, after 
review of the evidence herein, the Board is of the opinion 
that such "staged" ratings are unnecessary based on the facts 
found.

The Board finds that the veteran's claim of entitlement to an 
increased evaluation for his right hip disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right hip disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).


The veteran's is clearly incapacitated by a myriad of 
disabilities, and currently lives in a nursing home.  He has 
severe cognitive deficits as well as multiple orthopedic 
problems, particularly with regard to his upper extremities, 
as well as residuals of subarachnoid hemorrhage, COPD, 
diabetes mellitus, etc.

However, the issue on appeal relates only to the evaluation 
of the residuals of his right hip disability for which he 
receives compensation as a service-connected disability.

The veteran fell and broke his right hip, requiring open 
reduction and screw fixations.  The residuals at present are 
an entirely healed fracture, as clearly shown on X-rays, with 
retained screws.  There is no sign of fracture of the 
surgical neck with false joint, of fracture of the shaft of 
the anatomical neck with nonunion, or nonunion otherwise 
shown, although an examiner stated in 1998 that he seemed to 
have some laxity of right hip motion.  Thus, he does not 
fulfill the requirements under Code 5255 for an evaluation in 
excess of 30 percent which is currently assigned and reflects 
the maximum available for femur impairment with malunion and 
marked hip disability.  

The Board has considered assignment of an increased 
evaluation under another of the multiple codes reported 
earlier in the criteria.  However, a review of the clinical 
findings in association with the criteria cited above, 
discloses that under no other Code, i.e., for specific 
limitations of motion or other types of fractures, is an 
evaluation in excess of 30 percent available.  

Furthermore, the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. 4.40, 
4.45, 4.59.  See Johnson, v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown op. cit.

In this regard, the Board notes that the last VA examinations 
of record show the examiner considered functional loss due to 
pain and determined that on the whole, the veteran's 
functional impairment was moderately severe primarily because 
of his prior head injury which played a role in his various 
disorders, in a addition to contributing impairment from 
COPD, diabetes mellitus, etc.  With respect to the right hip 
itself, the examiner reported no clinical objective pathology 
reflective of incoordination, atrophy, weakness, strength, 
speed, fatigability, excursion, etc., indicative of 
disability beyond that which is contemplated in the current 
30 percent evaluation, with application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, while the RO has provided the 
criteria for assignment of an extraschedular evaluation, it 
has not actually discussed them in light of the veteran's 
claim for an increased evaluation for his right hip 
disability.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The appellant is not working, and he is living in a nursing 
home, unable to care for himself in many circumstances.  As 
the Board noted earlier, he has been found permanently and 
totally disabled from working for pension purposes.  It is 
not shown that his service-connected right hip disability has 
accounted for his inability to work.  He has been evaluated 
as 100 percent disabled for his subarachnoid hemorrhage due 
to a head injury.  This nonservice-connected disability 
accounts for his inability to work.  The evidentiary record 
is also devoid of any need for frequent periods of 
hospitalization for treatment of the service-connected right 
hip disability other than for the periods of care immediately 
after the fall for which the 100 percent rating was then 
assigned.  

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
the right hip.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for status post fracture 
of the right hip.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

On the other hand, the Board finds that in addition to the 
right hip impairment of a primary orthopedic nature, the 
veteran also has a tender scar as a result of the surgical 
correction for that disability.  Under applicable regulations 
and judicial guidelines to include Esteban, the Board finds 
that there is a reasonable basis for assigning a separate 10 
percent rating for that tender scar under 38 C.F.R. § 4.118 
and Diagnostic Code 7804.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post fracture of the right hip is denied.

Entitlement to a separate 10 percent rating for a tender 
right hip surgical scar is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

